Citation Nr: 0724587	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, right foot fracture, 1st, 2nd, and 3rd 
metatarsals, with degenerative joint disease.

2.  Entitlement to service connection for right ankle 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.  

3.  Entitlement to service connection for right hip 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.  

4.  Entitlement to service connection for right knee 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1960 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The issues of entitlement to service connection for 
degenerative joint disease of the right hip and knee are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran has a normal gait pattern; does not use any 
orthotics or assistive device for his right foot disability; 
is able to rise on his heels and toes without difficulty; and 
has no fatigability, swelling, clubbing, cyanosis, or 
crepitus in the right foot, but he has pain with dorsiflexion 
of the right foot at 10 degrees and tenderness across right 
metatarsal area.  

2.  The veteran's current right ankle degenerative joint 
disease is linked by competent medical evidence to his 
service-connected right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals, right foot fracture, 1st, 2nd, and 3rd 
metatarsals, with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5276-5284 (2006).

2.  Degenerative joint disease of the right ankle is the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right foot

In March 2003 the veteran was granted service connection for 
residuals of fracture to the 1st, 2nd, and 3rd metatarsals of 
the right foot with an evaluation of 0 percent effective 
October 4, 2002, which the veteran appealed.  In February 
2004 the rating was increased to 10 percent effective October 
4, 2002.  The veteran continues to appeal.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  However, evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2006).  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma and substantiated by x-ray findings 
shall be evaluated under the criteria for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  
Under the provisions of Diagnostic Code 5003, a rating of 10 
pct is for application for each major joint or group of minor 
joints affected by limitation of motion when limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 

Applicable provisions of the regulations for evaluation of 
the veteran's right foot disorder include Diagnostic Codes 
5283 and 5284.  Under Diagnostic Code 5283, moderate malunion 
or nonunion of the tarsal or metatarsal bones warrants a 10 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  A 20 percent evaluation requires moderately 
severe malunion or nonunion.  Id.  A 30 percent evaluation 
requires severe malunion.  Id.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for a moderate foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Moderately severe foot disabilities 
are rated as 20 percent disabling.  Id.  A 30 percent is 
assigned for severe foot disability.  Id.  Actual loss of use 
of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  In so doing, the Board is mindful that the overall 
regulatory scheme contemplates a 10 percent rating in cases 
of ankylosis of the subastragalar or tarsal joint, in good 
weight bearing position; or problems so disabling that there 
is atrophy, disturbed circulation and weakness (10 percent 
being a minimum rating); or where there is inward bowing of 
the tendo achillis, pain on manipulation and use; or where 
the great toe is dorsiflexed, some limitation of dorsiflexion 
of the ankle, definite tenderness under metatarsal heads.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 
5278.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran complains of chronic pain "mainly across the 
dorsal aspect of the right foot across the metatarsal bones 
with prolonged sanding or walking."  Compensation and 
pension (C&P) examination done in February 2003 found some 
weakness and stiffness along the right foot.  The veteran was 
also noted as having plantar flexion to 20 degrees without 
pain; 40 degrees with pain.  Even so, the examiner reported 
that the veteran's gait was normal without use of any 
assistive device, and noted that there was no swelling, 
clubbing, cyanosis, or crepitus.  According to the examiner, 
"there appears to be no functional loss or limitation, due 
to pain, on this musculoskeletal examination."  At the time 
of that examination the veteran was not using any shoe 
inserts, braces, orthotics devices, or any other assistive 
device.  

C&P examination done in May 2003 found right foot deviation 
of 30 degrees laterally at normal stance, with right ankle 
plantar flexion of 40 degrees.  The examiner also informed 
that x-rays taken pursuant to the February 2003 examination 
showed deformity involving the first, second, and third 
metatarsals, and moderate osteoarthritic degenerative changes 
involving the mid foot.  
In February 2004 the veteran underwent another C&P 
examination, during which he again reported that he was not 
using any shoe inserts, braces, or orthotics.  He also 
reported that he does not use a cane, but said that he has to 
stop about every 100 feet when walking due to foot pain.  
During the examination he was able to rise on heels and toes 
bilaterally with no difficulty.  The examiner also found no 
fatigability of the right foot, and noted that the veteran 
"performs maneuver against strong resistance with no 
difficulty."  Even so, the examiner found dorsiflexion of 
the right foot limited to 10 degrees before the onset of 
pain.  The examiner also noted that the veteran has 
"tenderness across right metatarsal area to proximal right 
metatarsal area on light palpation." 

The veteran is currently rated as 10 percent disabled under 
the provisions of Diagnostic Codes 5010-5284.

The record contains no evidence of any malunion or nonunion 
of the metatarsals, so evaluation under the provisions of 
Diagnostic Code 5283 is not warranted.  The evidence also 
does not support a higher evaluation under Diagnostic Code 
5284.  Although x-rays show some deformity of the first, 
second, and third metatarsals, the veteran ambulates with a 
normal gait, and does not use any orthotics or assistive 
device.  He is also able to rise on his heels and toes 
without difficulty, and has no fatigability in the right 
foot.  In fact, the February 2003 examiner noted that the 
veteran "is very active in his ranching duties to this 
date."  Accordingly, while evaluation under Diagnostic Code 
5284 is appropriate, based on the medical evidence of record, 
the Board finds that the evidence does not support a finding 
of moderate severe disability under the provisions of 
Diagnostic Code 5284 at any time during the period under 
review in this appeal.  

Although the veteran's right foot disorder is appropriately 
rated under Diagnostic Code 5284, based on his complaints of 
right foot pain after prolonged standing and walking; in view 
of competent medical evidence of limitation of dorsiflexion 
of the right foot to 10 degrees before the onset of pain; and 
in view of competent medical evidence of tenderness across 
right metatarsal area, the Board finds that a rating of 10 
percent, and no more, is warranted under the provisions of 
Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  Although Diagnostic Code 5003 also provides for 
a 20 percent rating based on x-ray findings of degenerative 
arthritis, this provision is inapplicable in this case since 
ratings based on x-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

The Board further finds that a rating in excess of 10 percent 
is not warranted under any other applicable provision of the 
rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284.  The record contains no diagnosis of claw foot, hammer 
toe, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5278, 5280-5282.  Diagnostic Code 5279 is 
also inapplicable since the veteran has not been diagnosed 
with metatarsalgia.  38 C.F.R. § 4.71a.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5010.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right foot disability has 
resulted in marked interference with his earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  The Board therefore finds that 
the impairment resulting from the veteran's right foot 
disability is appropriately compensated by the currently 
assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

II.  Right ankle

The veteran also seeks service connection for a right ankle 
disorder secondary to his service-connected right foot 
disorder.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

C&P examination done in February 2003 confirms a current 
diagnosis of degenerative joint disease of the right ankle.  
According to an opinion rendered in February 2004 by a 
subsequent VA examiner, the veteran's degenerative joint 
disease and symptoms of pain "would be at least as likely as 
not directly related to the service connected fracture [to 
the veteran's right foot]."  The record contains no evidence 
to the contrary.

Based on competent medical evidence of a current right ankle 
disorder, and competent medical evidence of a nexus between 
the veteran's right ankle degenerative joint disease and his 
service-connected right foot disability, service connection 
pursuant to 38 C.F.R. § 3.310 is established.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

With regard to the veteran's claim for service connection for 
a right ankle disorder, to the extent that there may have 
been any deficiency of notice or assistance, there is no 
prejudice to the veteran given the favorable nature of the 
Board's decision. 

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for a right foot disability, the 
evidence shows that VA has met the notice and duty to assist 
provisions.  Letters from the RO dated in October 2002, April 
2003, and November 2003 satisfied the duty to notify 
provisions.  In these letters the veteran was apprised of the 
evidence needed to substantiate his claim for service 
connection and for a compensable rating for his service-
connected right foot disability.  He was also informed of the 
evidence that VA would obtain and of the evidence he should 
submit, or request assistance in obtaining, from VA.  
Although it is unclear from the record whether he was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his clam (38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence as the 
aforesaid letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  The letters, 
which post-dated the March 2003 rating decision, were 
followed by readjudication of the veteran's disagreement with 
the rating assigned, pursuant to a February 2004 rating 
decision and Statement of the Case.  

The Board observes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating in April 2003 and November 2003, although he was not 
provided with information regarding effective dates.  Despite 
the inadequate notice provided to the veteran on the latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran has not expressed disagreement with the effective 
date of the grant of the 10 percent rating.  

While the RO's April and November 2003 letters were issued 
after the rating decision, the Board notes that the veteran's 
appeal as to the initial rating arose from his notice of 
disagreement with the rating decision that awarded service 
connection; which was substantiated by the grant of service 
connection.  See Dingess, 19 Vet. App. 473.  Thus, the Board 
finds that any defect in notice would be rendered harmless in 
the present case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications sent by the veteran to the 
VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed to substantiate his appeal for a compensable 
rating for his service-connected right foot disorder.  

Regarding the duty to assist, SMRs and VA treatment records 
have been obtained and made a part of the file.  The veteran 
has also been accorded multiple VA examinations, the reports 
of which are of record.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial rating in excess of 10 percent for residuals, 
right foot fracture, 1st, 2nd, and 3rd metatarsals, with 
degenerative joint disease, is denied.

Service connection for right ankle degenerative joint disease 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for a right hip and right knee disorder secondary 
to his service-connected right foot disability.  C&P 
examination done in February 2003 confirms a current 
diagnosis of degenerative joint disease of the right hip and 
right knee; however, in an opinion dated in May 2003 a 
subsequent examiner averred that "the degenerative joint 
disease of the right knee and the right hip pain is not at 
least as likely as not related to the degenerative joint 
disease of the right foot."  Unfortunately, the claims file 
was not available for review pursuant to the February or May 
2003 examinations.  Moreover, in correspondence submitted 
with his substantive appeal (Form 9), the veteran informs of 
a March 2004 visit at the Veterans' Affairs Medical Center 
Podiatry Clinic in Fayetteville, Arkansas.  According to the 
veteran, treatment providers at the clinic feel that his 
service-connected foot is causing the pain in his knee and 
hip "due to misalignment."  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In fact, in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  

Based on the foregoing, and in accordance with 38 C.F.R. § 
3.159, an attempt should be made to obtain Podiatry Clinic 
records.  Since the claims file was not reviewed prior to 
former C&P examinations, the veteran should also be accorded 
a new examination.  

On remand, the veteran should be provided notice pursuant to 
VCAA concerning how he can substantiate claims for secondary 
service connection.  He must also be given notice in 
compliance with Dingess/Hartman with regard to the remanded 
issues.  Dingess, 19 Vet. App. 473

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request treatment records from the 
Fayetteville, Arkansas, VAMC Podiatry Clinic, 
particularly those compiled in March 2004.  If 
no records exist the case file should be 
documented accordingly.  If the veteran 
identifies any private treatment records that 
are relevant to the issue on appeal during the 
course of this remand, they should also be 
obtained and associated with the record, 
provided the necessary authorization form(s) 
is completed.  

2.  The veteran must be provided notice, in 
compliance with the VCAA concerning the 
substantiation of claims for secondary service 
connection and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which informs that a 
disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded.  

3.  The veteran should then be scheduled for 
an examination by an appropriate specialist 
regarding his claims for service connection 
for degenerative joint disease of the right 
knee and right hip secondary to his service-
connected right foot disability.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as follows:  

*	whether it is at least as likely as 
not (50 percent probability or 
greater) that the veteran's 
degenerative joint disease right knee 
was caused or aggravated by his 
service-connected right foot 
disability.  

*	whether it is at least as likely as 
not (50 percent probability or 
greater) that the veteran's 
degenerative joint disease right hip 
was caused or aggravated by his 
service-connected right foot 
disability.  

If either disorder is found to have been 
aggravated by the service-connected right 
foot disability, the examiner should 
report the baseline level of severity of 
the nonservice-connected disability prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the nonservice-connected 
disability is due to the natural progress 
of the disease, the examiner should 
indicate the degree of such increase in 
severity due to the natural progression of 
the disease.

A rationale for each opinion should be set 
forth in the report provided.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


